

Exhibit 10(b)    


























Wells Fargo Bonus Plan








































































The Plan is amended and restated effective January 1, 2020 and supersedes all
previously amended and effective Plans.




© 2019 Wells Fargo Bank, N.A. All rights reserved. Member FDIC.

--------------------------------------------------------------------------------




Contents


I.    Purpose of the plan                                            4
II.    Definitions                                                4
III.    Plan funding                                                7
IV.    Plan eligibility and
qualification                                        7
A.    Eligible Roles                                                8
B.    Service Requirements                                            8
C.    Employment Status                                            8
D.    Award Qualifiers                                            8
V.    Awards                                                    9
A.    Incentive Opportunity                                            9
B.    Award Recommendation                                        10
C.    Approvals                                                10
VI.    Award payment                                                10
A.    Timing                                                    10
B.    Delivery                                                11
VII.    Employment changes                                            11
A.    Leaves of absence                                            11
B.    Changes in employment status                                        12
VIII.    Plan administration                                            14
A.    Plan Administrator                                            14
B.    Code of Conduct                                            15
C.    Compliance with Laws and Governance                                    15
D.    Disputes                                                15
E.    Overpayments                                                16
F.    No Employment Right                                            16
G.    Amendment or termination of the Plan                                    16
H.    Assignment                                                17
I.    Pro-Rated Awards                                            17
J.    Unsecured Obligations                                            17
K.    Validity                                                    17
L.    Withholding Taxes and Deductions                                    17
M.    Governing Language                                            17
N.    Governing Law and Jurisdiction                                        18
O.    IRS Section 409A for Participants on US-Based
Payroll                            18




2Wells Fargo Bonus Plan



--------------------------------------------------------------------------------




IX.    Appendix. A - Identified Staff                                        19
X.    Appendix B - Definition of
Retirement                                    20
XI.    Appendix C - Canada                                            21
XII.    Appendix D - People’s Republic Of China (excluding Hong
Kong)                        22
XIII.    Appendix E - India                                            23
XIV.    Appendix F - India - Wells Fargo EGS (India) Solutions Private
Limited                    24
XV.    Appendix G - Italy                                            25
XVI.    Appendix H - Japan                                            26
XVII.     Appendix I - Korea                                            27
XVIII.     Appendix J - Netherlands                                        28
XIX.    Appendix K - The Philippines
(Non-EGS)                                    29
XX.    Appendix L - The Philippines - Wells Fargo Enterprise Global Services,
LLC-Philippines            30
XXI.    Appendix M - Taiwan                                            31
XXII.     Appendix N - United Kingdom, Ireland, Germany, and
France                        32
XXIII.     Appendix O - Vietnam                                            34




3Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






I.
Purpose of the Plan



The purpose of the Wells Fargo Bonus Plan (the “Plan”) is to provide
Participants (see “Plan Eligibility” below) with competitive incentive
opportunities that align with Wells Fargo’s compensation principles: Pay for
performance; Promote effective risk management; Attract and retain talent; Align
team member interests with stockholders. The Plan is a discretionary annual
incentive plan providing incentive compensation opportunities that focus on
individual accountability for appropriate risk management and full compliance
with applicable laws and regulations, as well as individual and team
contributions through the measurement of meaningful performance objectives that
are consistent with the Vision, Values & Goals of Wells Fargo.


Appendices included in this document address regulatory or country-specific
requirements. To the extent a Participant works for a Wells Fargo entity in a
jurisdiction covered by a Country Appendix, or otherwise is subject to
additional remuneration requirements in accordance with applicable local laws
and regulations, the provisions described in that Country Appendix or any
supplemental document referred to therein shall govern the application of the
applicable Plan provisions to the Participant. For the avoidance of doubt,
references to “Country Appendix” in this Plan include supplemental documents
referred to in the Country Appendices. Any Award will not form part of a
Participant’s salary and will not be taken into account in calculating any
benefits which are calculated by reference to salary or any payments due to the
Participant at the end of the Participant’s employment with Wells Fargo, in each
case to the extent permitted by applicable law. An Award under this Plan is not
guaranteed, and payment of an Award in one year does not guarantee the payment
of an Award in any subsequent year.


II.
Definitions



Term/Acronym
Definition
Award
The term Award refers to any incentive compensation detailed in the Plan.
Award Payment Date
Calendar date that payroll initiates delivery of the Award to a team member.
Award Qualifiers
Set out in Section IV, Part D.



4Wells Fargo Bonus Plan



--------------------------------------------------------------------------------




Cause
(applicable only to International Participants)
Cause shall include, but shall not be limited to, the termination of the
Participant’s employment where such termination involved one or more of the
following grounds:
(a)the continued failure or refusal of the Participant to perform satisfactorily
any duties reasonably required of the Participant, after written notification by
the Company or an affiliated company, and the failure of the Participant within
thirty (30) calendar days of such notification to correct such breach, failure
or refusal (other than failure by reason of incapacity due to physical or mental
illness); or
(b)the commission of any fraud, misappropriation, embezzlement or other
dishonest act that makes the Participant ineligible for coverage under the
Company’s fidelity bond or otherwise makes the Participant ineligible for
continued employment; or
(c)any act of gross insubordination or willful misconduct; or
(d)reporting to work under the influence of alcohol, narcotics or unlawful
controlled substances, any violation of the Company’s employment policies or
procedures including but not limited to the Code of Ethics and Business Conduct
(or the Code applicable to the Participant’s line of business), Global
Anti-Corruption Policy, Information Security Policy or Compliance and Risk
Management Accountability Policy; or
(e)conviction of a felony, or of a misdemeanor involving a dishonest or
fraudulent act, or conduct in violation of law or conduct that would constitute
a basis for criminal conviction of a felony or of a misdemeanor involving moral
turpitude that makes the Participant ineligible for coverage under the Company’s
fidelity bond or otherwise makes the Participant ineligible for continued
employment; or
(f)violation of any securities or commodities laws, any rules or regulations
pursuant to such laws, or the rules and regulations of any securities or
commodities exchange or association of which the Company is a member, or
violation of any similar law, regulation, ordinance or licensing requirement
applicable to employees of financial institutions; or conduct that may
reasonably be expected to have an adverse effect on the financial interest or
business reputation of the Company or an affiliated company.
 
The foregoing does not represent a complete list of all acts or omissions that
may constitute grounds for a termination for Cause. Cause will also include such
other acts or omissions recognized as constituting cause (or its closest
equivalent, such as grounds for summary dismissal) in a particular work location
under applicable law, or the Participant’s employment agreement, or the policies
in the work location. The Plan Administrator will have the sole discretion to
determine whether a particular individual’s employment has been terminated for
Cause for the purposes of Plan administration, and its determination will be
final and binding upon the Company and that individual.
Company or Wells Fargo
The use of Company or Wells Fargo means Wells Fargo & Company, its subsidiaries
and affiliates.
Corporate Performance Goal
The Wells Fargo annual performance goal established by the Human Resources
Committee of the Board of Directors of the Company.
Corporate Transaction
Includes, but is not limited to, a transaction where another company
contractually agrees to acquire all or any portion of the assets, stock, or
operations of Wells Fargo or some other business arrangement between the
parties.



5Wells Fargo Bonus Plan



--------------------------------------------------------------------------------




Country Appendix
There may be situations where individual country regulations/law require
deviation from the terms in this Plan. Where possible, a country-specific
appendix has been created to address those differences, and can be found in the
appendices.
Earn or Earned
An Award will be deemed “Earned” under the Plan when all of the terms and
conditions under the Plan (including any applicable country appendices) have
been satisfied with respect to an Award, including:
(a) a determination that all of the Award Qualifiers, Compliance with Laws and
Governance, and Code of Conduct provisions described herein have been satisfied
through the Award Payment Date;
(b) the applicable Performance Period ends;
(c) performance against Performance Objectives have gone through the appropriate
review processes and recommendations have been approved by the Plan
Administrator; and
(d) the HRC has determined that the Corporate Performance Goal has been met and
authorized the payment of Awards, and if applicable, the form of payment.
Employer
The Employer is the Wells Fargo entity that employs the Participant.
Executive Officer
An Executive Officer is an Operating Committee Member, the Company’s Management
Committee Review Group (“MCRG”) or any other Covered Employee in Management as
such term is defined in the Company’s Incentive Compensation Risk Management
Policy.
HRC
The Human Resources Committee of Wells Fargo & Company’s Board of Directors.
LTCAP
The LTCAP means (1) in relation to US Participants, the Wells Fargo & Company
Long-Term Cash Award Plan; and (2) in relation to International Participants,
the Wells Fargo & Company Long-Term Cash Award Plan for International Employees,
each governing long-term cash awards, and each as may be amended from time to
time.
LTICP
The LTICP refers to the Wells Fargo & Company Long-Term Incentive Compensation
Plan which governs equity Awards such as Restricted Stock Rights (RSRs), as may
be amended from time to time.
Operating Committee Member
Operating Committee Members are senior managers who are direct reports to the
Chief Executive Officer (“CEO”) of the Company.
Participant
A Participant is a team member who meets the eligibility and qualifying criteria
for participation in this Plan set out in Section IV. A US Participant refers to
a Regular or Part-Time Employee on a US-based payroll; an International
Participant refers to a team member on an International-based payroll.
Part-Time Employee
(applicable only to US Participants)
Team members scheduled with standard hours of between 17.5 and less than 30
hours per week (other than those classified as flexible).
Performance Objectives
Performance Objectives define the action or resultant performance expected of a
Participant in a given Plan Year and should always reinforce that risk
management is a top priority.
Performance Period
The Performance Period is the period of time during which a Participant’s
performance is measured for purposes of determining an Award under the Plan. The
Performance Period is the Plan Year.
Plan Administrator
The Head of Human Resources of the Company is the Plan Administrator.
Plan Year
Participant performance is measured and financial records are kept on a “Plan
Year” basis. The Plan Year is the 12-month period beginning each January 1 and
ending on the following December 31, unless the Plan is modified, suspended or
terminated.



6Wells Fargo Bonus Plan



--------------------------------------------------------------------------------




Regular Employee
(applicable only to US Participants)
Team members scheduled with standard hours of 30 or more per week (other than
those classified as flexible).
Retirement
Unless otherwise specified in the applicable Country Appendix, a Participant is
considered “retired” if at the time of termination of employment from Wells
Fargo they meet one of the following age and service requirements:


On or after the age of 55 with at least 10 full years of service; or
With at least 80 points (with one point credited for each completed age year and
one point credited for each completed year of service); or
At age 65 with one full year of service


Note that years of service are measured from the Participant’s corporate hire
date or adjusted service date, whichever is earlier. Partial years are not
considered.
STAR Assignment (applies only to US Participants)
The Short-Term Assignment Resource (STAR) program provides opportunities for
active short-term work assignments to Wells Fargo team members who have received
written notification of displacement or are on Salary Continuation Leave.



III.
Plan funding



The Human Resources Committee (HRC) of Wells Fargo & Company's Board of
Directors determines whether a bonus pool will be funded and Award payouts will
occur under the Plan based on its evaluation of Wells Fargo’s performance. The
Corporate Performance Goal, as determined by the HRC, must be met for there to
be funding for Awards under this Plan. If the Corporate Performance Goal is not
met, no Awards will be paid unless specifically authorized by the HRC. In
addition, if Wells Fargo achieves or exceeds the Corporate Performance Goal, the
HRC reserves the authority to adjust pools used to fund annual Awards, up or
down, in its discretion.


Any bonus pool funding is established at the enterprise level and may be
allocated at different levels to lines of business based on performance. Lines
of business are allocated incentive compensation pools used as guidelines to
determine the appropriate amount of aggregate incentive compensation that is
paid at the business level. Final allocations are subject to adjustments for
risk performance. Establishment of the pool is not a guarantee that Awards will
be paid to Participants nor does it guarantee the amount of any Award payable to
Participants. Since Awards under the Plan are discretionary, lines of business
may pay out all or a portion of their allocated pools, subject to the terms and
conditions of the Plan.


IV.
Plan eligibility and qualification



Participants who meet all eligibility and qualifying criteria may be considered
for an Award under the Plan. Satisfaction of all eligibility and qualifying
criteria is not a guarantee of any Award of any amount under the Plan.`


A.
Eligible Roles





7Wells Fargo Bonus Plan



--------------------------------------------------------------------------------




Wells Fargo team members who are in jobs identified as eligible to be considered
for an Award opportunity under the Plan are eligible to participate in the Plan
provided that all service requirements, employment status requirements and Award
Qualifiers are met..










B.
Service Requirements



Participants must have actively worked for at least three calendar months in an
incentive-eligible position during the Performance Period. To be counted as
“months worked,” the Participant must be in an incentive-eligible job on or
before the 15th of the month.


C.
Employment Status



a.
US Participants

A US Participant must be employed by Wells Fargo as of the Award Payment Date,
in order to be eligible to be considered for an Award under the Plan, unless
otherwise noted below.


i.
STAR Assignments

US Participants on STAR Assignments may be eligible for a pro-rated Award for
their prior eligible role if all eligibility and qualifying criteria were met in
role as outlined in the Pro-Rata Incentive Awards provision in the Plan
Administration Section.


ii.
Exceptions

Exceptions may be made if the Participant’s employment terminated prior to the
Award Payment Date as a result of the Participant’s Retirement, death, a
Corporate Transaction, or a qualifying event under the Wells Fargo & Company
Salary Continuation Pay Plan as set forth in the Employment Changes section. The
Participant may be considered for an Award which may be pro-rated in accordance
with the number of calendar months the Participant worked during the Plan Year,
provided all eligibility and qualifying criteria are met.


b.
International Participants

An International Participant must be employed by Wells Fargo, and not serving
out a period of notice either given by Wells Fargo or the Participant as of the
Award Payment Date, in order to be eligible to be considered for an Award under
the Plan, unless otherwise noted below.


i.
Exceptions

Exceptions may be made if the Participant’s employment terminated prior to the
Award Payment Date because of a “good leaver event” as set forth in the
Employment Changes section (or, where applicable, Country Appendix) or death,
despite the Participant not being employed on the Award Payment Date or serving
out a period of notice. The Participant may be considered for an Award which may
be pro-rated in accordance with the number of calendar months the Participant
worked during the Plan Year, provided all eligibility and qualifying criteria
are met.


D.
Award Qualifiers



In furtherance of the purpose of this Plan and consistent with the expectations
of Participants in their day-to-day job duties, to be considered for an Award
under this Plan, the Participant is expected to meet the Award Qualifiers
outlined below. In addition, the Participant’s performance must have contributed
towards


8Wells Fargo Bonus Plan



--------------------------------------------------------------------------------




the achievement of some or all of the Participant’s Performance Objectives. If
the Plan Administrator or its delegate determines the Participant has failed to
meet one or more of the Award Qualifiers listed below, it may result in a
downward adjustment to, or elimination of, an Award opportunity as determined by
the Plan Administrator, regardless of meeting individual Performance Objectives.
In connection with the review of the Award Qualifiers, conduct-related
disciplinary or corrective action (such as a final notice or formal warning)
will be considered in the evaluation of a Participant’s Award opportunity and,
if warranted, will result in the Award being adjusted or denied. Other
disciplinary or corrective action may also result in an adjustment or denial of
a Participant’s Award opportunity, as warranted. Additional performance
adjustment and/or forfeitures may be made to any deferred Awards. In addition, a
Participant’s Award may be delayed if there is an investigation or review of the
Participant’s conduct in progress on the applicable Award Payment Date pending a
decision that the Award Qualifiers have been met following the outcome of the
investigation or review.


a.
Risk Management and Compliance

A Participant is required to meet the following objectives related to Risk and
Compliance:
i.
Effectively manage all risk associated with their position as set forth in Wells
Fargo’s Risk Management Accountability Policy (located in the applicable Wells
Fargo’s Team Member Handbook) and other policies and procedures applicable to
the Participant’s role If a Participant has a question about the policies and
procedures applicable to his/her role, the Participant should promptly contact
his/her manager to understand where the Participant can find his/her group’s
policies and procedures., including, but not limited to, credit, market,
financial crimes, compliance, conduct, reputational and operational risks, as
applicable;

ii.
Fulfill all risk management and compliance requirements (including, but not
limited to, training requirements) that accompany the Participant’s
responsibilities; and

iii.
Operate in compliance with all applicable laws, regulations, policies and
procedures applicable to the Participant’s position and job responsibilities1.



b.
Policies

A Participant is required to comply with Wells Fargo’s other employment policies
and procedures applicable to them including, but not limited to, the Code of
Ethics and Business Conduct and the Information Security Policy (located on
Teamworks), the Team Member Handbook applicable to the Participant, Work Rules,
Standing Orders, Internal Labor Regulations, and/or Company Regulations (or
documents with a similar purpose and intent, however named) and conduct
themselves in accordance with the Vision, Values and Goals of Wells Fargo.


V.
Awards

Awards under the Plan are made in the sole and absolute discretion of Wells
Fargo and the Plan Administrator, with recommendations from business unit
managers and approvals from senior management. There is no guarantee that an
incentive of any amount will be awarded to any Participant.


A.
Incentive Opportunity



a.
Incentive Targets

i.
Incentive targets are generally represented as a percentage of a Participant’s
base salary.

ii.
Incentive targets are market informed and predefined by role, taking into
account applicable regulatory and business practices.

iii.
Exceptions to the predefined target are only permitted with final approval of
the Operating Committee Member for the Participant’s line of business and the
Compensation Leader for the Participant’s line of business.



b.
Incentive Opportunity Range



9Wells Fargo Bonus Plan



--------------------------------------------------------------------------------




The Incentive Opportunity Range is the range of possible payout amounts;
generally up to 150% of the target incentive amount. The bottom of the Incentive
Opportunity Range is always zero.














B.
Award Recommendation



Performance shall be evaluated as soon as practical following completion of the
Plan Year by the Participant’s business unit manager and/or any other manager
responsible for reviewing incentive recommendations in the Participant’s
business unit.


The Participant’s manager is responsible for determining whether the Participant
has met the Award Qualifiers and other terms of the Plan and is eligible to
receive an Award prior to providing an incentive recommendation. The incentive
recommendation should be within the Participant’s Incentive Opportunity Range
and based on an evaluation of the performance of the Participant and in
consideration of the performance of the line of business and the Company.


C.
Approvals



Award recommendations made within the Incentive Opportunity Range are subject to
review and approval through the management hierarchy. Management may adjust,
modify, or deny the initial recommendation. Operating Committee Members who head
a line of business must approve the aggregate value of Awards for that business.
Awards may also be approved by the Board of Directors, Human Resources
Committee, or Wells Fargo Chief Executive Officer as needed.


a.
Without limiting the discretion of Wells Fargo or the Plan Administrator, a
Participant’s incentive recommendation may be increased by up to 15% over the
top of range (i.e., generally up to 172.5% of target), on a discretionary basis
by the Participant’s business unit manager, subject to the Participant’s Award
being approved by the Operating Committee Member for the Participant’s line of
business and the Head of Rewards and Performance Management. In no event may an
Award exceed 15% over the top of range unless approved by the Plan
Administrator.



b.
Notwithstanding the foregoing, Awards to Executive Officers are subject to the
approval of the HRC.



VI.
Award payment



A.
Timing



Awards in the form of short-term cash will be paid in March of the calendar year
following the Plan Year; provided, however, that the determination of a
Participant’s eligibility for, and payment of, an Award (whether in the form of
short-term cash or otherwise) may be delayed if there is an investigation or
review of the Participant’s conduct in progress on the Award Payment Date until
such time that a decision that the Award Qualifiers have been met and a final
evaluation of the Participant’s performance may be made following the outcome of
the investigation or review.


a.
US Participants



10Wells Fargo Bonus Plan



--------------------------------------------------------------------------------




Awards for US Participants will be paid no later than two and one-half months
into the calendar year following the end of the Plan Year.


b.
International Participants

Awards for International Participants will typically be paid in the regularly
scheduled payroll for the month of March of the calendar year following the end
of the Plan Year, unless otherwise specified in the Country Appendix covering
the Participant.


B.
Delivery



Awards may be paid in the form of short-term cash or long-term Awards (cash or
equity), or a combination thereof, in the HRC’s discretion or as required by
applicable law, regulation or guidance (as set forth in the Country Appendix to
this document covering the Participant) and may be adjusted to match the time
horizon of risk outcomes. To the extent the HRC or applicable law directs the
Company to pay all or a portion of an Award in the form of an equity-based Award
under the LTICP, the equity-based Award will in all cases be conditional upon
and subject to the approval of the HRC, and subject to such terms and conditions
as approved by the HRC in accordance with the provisions of the LTICP and as
reflected in the applicable Award agreement. To the extent the HRC or applicable
law directs the Company to pay all or a portion of an Award in the form of
long-term cash, it will be provided under the LTCAP, subject to such terms and
conditions of the appropriate LTCAP and as reflected in the applicable Award
agreement.


For International Participants, any cash Awards are determined and paid in local
currency unless determined otherwise by the Company in its discretion. The
exchange rate conversion to local currency will be determined at the complete
discretion of Wells Fargo.


VII.
Employment changes



A.
Leaves of absence



If a Participant goes on a leave of absence (“Leave”) during the Plan Year and
does not terminate their employment prior to the Award Payment Date, to the
extent discretionary incentives are authorized, the Participant may be
considered for an Award, provided the terms and conditions of the Plan have been
satisfied, the Participant actively worked at least three months during the Plan
Year and the Participant’s performance contributed towards the achievement of
some or all of the Participant’s Performance Objectives.


Incentive recommendations and Awards under the Plan may be pro-rated for
Participants who go on Leave during the Plan Year.


If a Participant’s performance during the Plan Year contributed towards the
achievement of all of the Participant’s Performance Objectives, the
Participant’s incentive recommendation should be evaluated as if the Participant
had not gone on Leave. Lines of business should apply these criteria
consistently to all Participants.


B.
Changes in employment status



a.
Transfers



A Participant who transfers during the Plan Year from (a) a role that is not
eligible under the Plan into (b) an eligible role under the Plan, must be in the
eligible role for at least three months out of the Plan Year in


11Wells Fargo Bonus Plan



--------------------------------------------------------------------------------




order to be eligible to be considered for an Award under the Plan. To be
eligible for any Award under the Plan, a Participant must have assigned
Performance Objectives and an evaluation of performance on these objectives
completed by the Participant’s manager. Awards may be pro-rated based on the
number of calendar months the Participant was in a role eligible to participate
in the Plan during the Plan Year.


A Participant who transfers between eligible roles under the Plan or is promoted
from one eligible role to another is eligible to be considered for an Award
under the Plan. The Participant’s Incentive Target opportunity would be
reflective of the Participant’s Incentive Targets for each eligible role and
their respective time spent in each role during the Plan Year. The former and
latter managers should work together to determine whether the Participant met
some or all of the Performance Objectives prior to the transfer or promotion and
the terms and conditions of the Plan have been satisfied. Awards, if any, will
be determined following the end of the Plan Year on the same schedule as other
Awards under the Plan.
b.
Terminations - US Participants



A Participant must be employed by Wells Fargo as of the Award Payment Date in
order to be eligible to be considered for an Award under the Plan, unless
otherwise noted below.
i.
Retirement



Participants who retire during the Plan year are eligible to be considered for a
pro-rated Award. For purposes of pro-rated incentive eligibility, a Participant
is considered “retired” if at the time of termination of employment from Wells
Fargo they meet one of the following age and service requirements:
1.
On or after the age of 55 with at least 10 full years of service; or

2.
With at least 80 points (with one point credited for each completed age year and
one point credited for each completed year of service); or

3.
At age 65 with one full year of service

Note that years of service are measured from the Participant's corporate hire
date or adjusted service date, whichever is earlier. Partial years are not
considered.
ii.
Qualifying events



Participants who receive notice of a qualifying event under the Wells Fargo &
Company Salary Continuation Pay Plan (“SCP Plan”) and whose positions are
eliminated before the end of the Plan Year or prior to the Award Payment Date,
may be considered for an Award provided the Participant’s performance during the
Plan Year contributed toward the achievement of some or all of the Participant’s
Performance Objectives, and the terms and conditions of the Plan have been
satisfied. The Notice Period (as defined by the SCP Plan) should be considered
in determining whether the Participant satisfies the three-month “actively at
work” requirement and should also be considered when determining if and how the
Award should be pro-rated. Award recommendations will be determined following
the end of the Plan Year and are subject to the other terms and conditions of
the Plan.
iii.
Corporate Transactions



A Corporate Transaction includes, but is not limited to, a transaction where
another company contractually agrees to acquire all or any portion of the
assets, stock, or operations of Wells Fargo or some other business arrangement
between the parties. In the event of an involuntary termination due to a
Corporate Transaction during the Plan Year or prior to the Award Payment Date, a
Participant may be considered for a pro-rata Award provided the Participant
actively worked for at least three months during the Plan Year and the
Participant’s performance during


12Wells Fargo Bonus Plan



--------------------------------------------------------------------------------




the Plan Year contributed towards the achievement of some or all of the
Participant’s Performance Objectives, and the terms and conditions of the Plan
have been satisfied.




iv.
Death



In the event of a Participant’s death during the Plan Year or prior to the Award
Payment Date, a Participant may be considered for a pro-rata Award provided the
Participant actively worked for at least three months during the Plan Year, the
Participant’s performance during the Plan Year contributed towards the
achievement of some or all of the Participant’s Performance Objectives, and the
terms and conditions of the Plan have been satisfied. Award recommendations will
be determined following the end of the Plan Year and are subject to the other
terms and conditions of the Plan.
c.
Terminations - International Participants



If a Participant is serving out a notice period (whether given by Wells Fargo or
the Participant for any reason whatsoever) on the Award Payment Date or is
otherwise no longer employed on the Award Payment Date, the Participant shall
not be eligible to be considered for an Award.
However, if the reason for the Participant’s cessation of employment is a “Good
Leaver Event” (see below, or applicable Country Appendix), then despite the
Participant not being employed on the Award Payment Date, or serving out a
period of notice, the Participant may be considered for an Award which may be
prorated in accordance with the number of calendar months the Participant worked
during the Plan Year, provided all other eligibility criteria have been
satisfied.
i.
“Good Leaver Events”



A “Good Leaver Event” means that the Participant has ceased to be an employee of
Wells Fargo or an affiliate by reason of:


1.
Retirement (which means the Participant’s termination of employment for a reason
other than Cause on or after reaching the earlier of (i) age 55 with 10
completed years of service, or (ii) 80 points (with one point credited for each
completed age year and one point credited for each completed year of service, or
(iii) age 65 with one full year of service, unless a different definition is
specified in a Country Appendix covering the Participant). For purposes of this
definition, a Participant is credited with one year of service after completion
of each full 12-month period of employment with the Company or an affiliated
company as determined by the Company;



2.
injury, ill-health or disability causing the Participant to be absent from work
for a period of 182 days (whether or not consecutive) in any period of twelve
(12) months;



3.
the Participant’s office or employment, by virtue of which the Participant is
eligible for an Award, being transferred to a person or entity that is not an
affiliated company of Wells Fargo; or



4.
redundancy (i.e., where Wells Fargo or an affiliated company has determined that
the Participant’s position or role shall be discontinued and is expressly
dismissed by reason of redundancy. For the avoidance of doubt, the Participant
is not redundant if, in the view of Wells Fargo or the affiliated company, s/he
has been offered reasonable alternative employment or if their employment is
terminated without Cause in circumstances other than the discontinuance of the
Participant’s position or role).



13Wells Fargo Bonus Plan



--------------------------------------------------------------------------------
















A Participant whose employment ends due to Cause, or where one of the reasons
for the end of employment falls within the definition of Cause, shall not
qualify for a Good Leaver Event.


A Participant may be asked to furnish evidence to support a finding that there
is a Good Leaver Event in respect of the Participant.
  
In addition to the Award Qualifiers identified in Section IV, Part D, a
Participant will also be required (as a condition of Good Leaver Event
treatment) to sign a release of all claims on terms acceptable to their Employer
following termination of employment in order to be eligible for any Award under
the Plan following the effective date of termination.


For the avoidance of doubt, this provision on Good Leaver Events does not give
rise to any contractual right to receive an Award.


ii.
Death



In the event of a Participant’s death during the Plan Year or after the end of
the Plan Year but before the Award Payment Date, the Participant may be
considered for an Award (which may be pro-rated in the event of a Participant’s
death during the Plan Year) provided the Participant actively worked for at
least three months during the Plan Year, met some or all of the Participant’s
Performance Objectives, and the terms and conditions of the Plan have been
satisfied. Award recommendations will be determined following the end of the
Plan Year and are subject to the other terms and conditions of the Plan. For the
avoidance of doubt, this provision does not give rise to any contractual right
to receive an Award.
VIII.
Plan administration



A.
Plan Administrator



The Plan Administrator has full discretionary authority to administer and
interpret the Plan and may, at any time, delegate to personnel of Wells Fargo
such responsibilities as it considers appropriate to facilitate the day-to-day
administration of the Plan. Except with respect to Executive Officers, the Plan
Administrator’s authority includes the authority to approve, adjust, reduce or
deny a Participant’s Award amount, Award opportunity or Award recommendation.
The Plan Administrator will consult with Compensation, Human Resources and other
control function partners as appropriate. The Plan Administrator may also
recommend the amendment or termination of the Plan to the Board of Directors of
the Company or the HRC.


Plan commitments or interpretations (oral or written) by anyone other than the
Plan Administrator or one of their delegates are invalid and will have no force
or effect upon the policies and procedures set forth in this Plan.


In the event of any conflict between the Plan and oral or written
communications, summaries, or overviews of, the Plan, the specific terms of this
Plan or any official amendments to this Plan will control.


B.
Code of Conduct



14Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






Participants are required to adhere to ethical and honest business practices.
Violation of the terms or the spirit of the Plan and/or Wells Fargo’s Code of
Ethics and Business Conduct, SEC rules and regulations, and the rules and
regulations of any other investment exchange or financial regulator, by the
Participant, or other serious misconduct (including, but not limited to,
inappropriate behavior which is more fully discussed below), are grounds for
disciplinary action, including disqualification from participation in the Plan
(including Awards payable under the terms of the Plan) and/or immediate
termination of employment.


A Participant, who violates the spirit of the Plan by engaging in inappropriate
behavior to receive incentive compensation under this Plan or increase their
opportunity for incentive compensation under this Plan, as determined by the
Plan Administrator, becomes immediately ineligible to participate in the Plan.
Inappropriate behavior includes, but is not limited to, “gaming”, which is the
manipulation and/or misrepresentation of sales, credits, revenues, reported
time, tasks completed, and/or other related reporting in order to receive or
attempt to receive incentive compensation or to meet or attempt to meet goals.


C.
Compliance with Laws and Governance



The determination and payment of any Award under the Plan is subject to the
conditions and restrictions imposed under any applicable law, rules and
regulations. A Participant’s rights to or receipt of compensation under the Plan
may be limited, modified, delayed, cancelled or recovered to ensure compliance
with all such applicable laws, rules, regulations and guidance that may be
issued from time to time.


D.
Disputes



If a Participant has a dispute regarding their Award under the Plan:


a.
US Participants should attempt to resolve the dispute with the manager of their
business unit. If this is not successful, the Participant should prepare a
written request for review addressed to Compensation Delivery. The request for
review should include any facts supporting the Participant’s request as well as
any issues or comments the Participant deems pertinent. Written requests may be
submitted via email to: compensationdelivery@wellsfargo.com



Compensation Delivery will send the Participant a written response documenting
the outcome of this review in writing no later than 60 days following the date
of the Participant’s written request. (If additional time is necessary, the
Participant shall be notified in writing.) The determination of this request
shall be final and conclusive upon all persons.


b.
International Participants should attempt to resolve the dispute with the
manager of their business unit. If this is not successful, the Participant
should refer to the local grievance or dispute resolution procedure applicable
to other employment-related grievances at the Participant’s work location. If a
formal grievance or dispute resolution procedure does not exist at the
Participant’s work location, the Participant should prepare a written request
for review addressed to the Participant’s Human Resources representative and the
Plan Administrator within 60 days following the date on which the Award was paid
(or would have been paid under the terms of the Plan). The request for review
should include any facts supporting the Participant’s request as well as any
issues or comments the Participant deems pertinent. The Plan Administrator, or
his/her delegate, will send the Participant a written response documenting the
outcome of this review in writing no later than 60 days following the date of
the Participant’s written request. (If additional time is necessary, the
Participant shall be notified in writing.) The determination of this request
shall be final and conclusive upon all persons.









15Wells Fargo Bonus Plan



--------------------------------------------------------------------------------














E.
Overpayments



In the event a Participant is overpaid an Award, the amount not Earned may be
recouped by Wells Fargo pursuant to the overpayment process administered by
Corporate Payroll, subject to applicable laws, rules and regulations. In the
case of termination of employment, the Participant is expected to promptly repay
Wells Fargo the portion of the Award amount that was paid but not Earned.


F.
No Employment Right



Neither the action of Wells Fargo in establishing or maintaining the Plan, nor
any provision of the Plan itself, shall be construed so as to grant any person
contractual rights with respect to his or her employment or continued employment
(or if applicable, additional contractual rights).


a.
US Participants: The Plan is not an employment contract and participation in the
Plan does not alter a Participant’s at-will employment relationship with Wells
Fargo. Both the Participant and Wells Fargo are free to terminate the US
Participant’s employment relationship at any time for any reason. No rights in
the Plan may be claimed by any person whether or not he/she is selected to
participate in the Plan.



b.
International Participants: Despite participation in the Plan, a Participant’s
employment relationship with Wells Fargo may be terminated at any time in
accordance with the Participant’s employment contract, applicable policies and
rules at the Participant’s work location, and subject to applicable law. The
Plan does not form part of a Participant’s contract of employment, unless
otherwise required by applicable laws. For the avoidance of doubt, the value of
any Award or benefits under the Plan shall not be taken into account in the
calculation of all and any payments due to the Participant on termination of
employment with Wells Fargo.



No person shall acquire any right to an accounting audit or to examine the books
or the affairs of Wells Fargo.


G.
Amendment or termination of the Plan



The Board of Directors of Wells Fargo & Company or the HRC may amend, suspend or
terminate the Plan or any incentive opportunity or Award recommendation at any
time, for any reason.


The Company’s Chief Executive Officer, the Board of Directors of Wells Fargo &
Company, or the HRC may amend, suspend or terminate any incentive opportunity or
Award recommendation, other than those related to Executive Officers of Wells
Fargo & Company, at any time, for any reason; the Board of Directors of Wells
Fargo & Company, or the HRC may amend, suspend or terminate any incentive
opportunity or Award recommendation, including those related to Executive
Officers of Wells Fargo & Company, at any time, for any reason.


Notwithstanding the authority of the Board of Directors and the HRC to amend the
Plan, the Plan Administrator may (i) amend the Plan to incorporate
administrative revisions including those necessary to ensure the Plan language
aligns with enterprise guidance and practices applicable to the Company’s
incentive compensation arrangements, provided that such revisions do not affect
Plan eligibility, Plan participation, or Plan benefits, and (ii) amend or adjust
any Appendices if such action is required to comply or remain in compliance with
the laws governing the jurisdiction under which a Participant subject to such
Country


16Wells Fargo Bonus Plan



--------------------------------------------------------------------------------




Appendix is located. The Plan Administrator will consult with Compensation,
Human Resources and other control function partners as appropriate.Assignment
No Participant will have any right or power to pledge or assign any rights,
privileges, or Awards provided for under the Plan unless the Plan provides that
Awards may be allocated to certain eligible recipients.


H.
Pro-Rated Awards



Incentive opportunities for pro-rata Awards described in this Plan are
determined based on the number of calendar months the Participant worked in an
eligible role during the Plan Year. For the purposes of this calculation,
Participants who work through the 15th of a calendar month in an eligible role
will receive credit for the entire month.


I.
Unsecured Obligations



Awards under the Plan are unsecured obligations of the Company.


J.
Validity



In case any provision of this Plan is held illegal or invalid for any reason,
the illegality or invalidity of that provision will not affect the remaining
parts of the Plan. Instead, this Plan will be construed and enforced as if such
illegal or invalid provision had never been inserted herein.


K.
Withholding Taxes and Deductions



Wells Fargo shall deduct from all payments under the Plan an amount necessary to
satisfy the relevant statutory deductions for income tax, pension and social
insurance and/or other applicable statutory pension and/or special/labor
insurance contribution deductions required to be taken under the law of the
jurisdiction governing the Participant; provided however, Participants are
responsible for appropriate reporting and remittance of taxes and other
statutory contributions in relation to incentive payments under this Plan where
required in their locations.


L.
Governing Language



To the extent that this Plan or any other document related to this Plan is made
available in local language and English versions for any jurisdiction, should
there be any difference in interpretation, the English version will prevail and
the relevant local language version shall be deemed to be automatically amended
to conform with, and to make the relevant local language version consistent
with, the English version.


M.
Governing Law and Jurisdiction



The Plan shall be construed, administered and governed in accordance with the
laws of the jurisdiction governing the Participant. If any provision of this
Plan shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions of the Plan shall continue in full force
and effect.














17Wells Fargo Bonus Plan



--------------------------------------------------------------------------------














N.
IRS Section 409A for Participants on US-Based Payroll



To the extent that an Award is paid in cash under the Plan by March 15th of the
calendar year following the end of the Plan Year, Wells Fargo intends such Award
to qualify as a short-term deferral exempt from the requirements of Internal
Revenue Code Section 409A. If, however, it is administratively impracticable to
pay an Award within two and one-half months following the end of the Plan Year
(generally March 15th) or a payment is delayed due to an unforeseeable event,
payment will be made as soon as administratively possible but in no event later
than the end of such calendar year. In the event an Award payable under the Plan
does not qualify for treatment as an exempt short-term deferral, such amount
will be paid in a manner that will satisfy the requirements of Internal Revenue
Code Section 409A and applicable guidance thereunder.






















The Plan is amended and restated effective January 1, 2020 and supersedes the
Wells Fargo Bonus Plan originally effective January 1, 2000, subsequently
clarified effective January 1, 2004 and January 1, 2006, amended and restated
effective January 1, 2008, amended effective January 1, 2009, amended effective
January 1, 2010, amended effective January 1, 2011, amended effective January 1,
2015, amended effective January 1, 2017, amended effective January 1, 2018, and
amended effective January 1, 2019. Participants, incentive opportunities and
Performance Objectives shall be identified annually.


18Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






IX.
Appendix. A - Identified Staff



CRD IV Identified Staff and AIFMD/UCITS Identified Staff Participants


This Appendix A (which is also a Country Appendix for the purposes of the Plan)
applies to all Participants regardless of the country in which they are employed
by an Employer.


If a Participant is CRD IV Identified Staff or AIFMD/UCITS Identified Staff, the
Participant’s eligibility for an incentive will be governed by, and subject to,
the terms and conditions of the Plan, and any other conditions and restrictions
imposed under any applicable law, rules and regulations. The form of any Award
under the Plan and payout terms and conditions will be governed by the
Identified Staff Incentive Payout Structure, a document that supplements the
Plan and only applies to Awards granted to CRDIV Identified Staff and
AIFMD/UCITS Identified Staff Participants.


A. Definitions


For purposes of this Appendix A, the following definitions shall apply:


1.
CRD IV means Directive 2013/36/EU of the European Parliament and the Council of
26 June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms and amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.



2.
AIFMD means Directive 2011/61/EU of the European Parliament and of the Council
of 8 June 2011 on Alternative Investment Fund Managers and amending Directives
2003/41/EC and 2009/65/EC and Regulations (EC) No 1060/2009 and (EU) No
1095/2010.



3.
UCITS means Directive 2009/65/EC on the coordination of laws, regulations and
administrative provisions relating to undertakings for collective investment in
transferable securities and amending Directive 2014/91/EU.



4.
CRD IV Identified Staff means all Code Staff and any other Participants who have
been classified as Identified Staff for the purposes of CRD IV.



5.
AIFMD/UCITS Identified Staff means all Participants who have been classified as
Identified Staff for the purposes of AIFMD and/or UCITS.



6.
Code Staff means a Participant who has been classified as Code Staff for the
purposes of the Financial Conduct Authority dual-regulated firms remuneration
code, the Financial Conduct Authority IFPRU remuneration code and/or the
Prudential Regulation Authority remuneration rules as applicable, each as
amended from time to time or any other code or rules issued by a UK regulator.







19Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






X.
Appendix B - Definition of Retirement



Notwithstanding other language in the Plan to the contrary, the following
additional terms and provisions shall apply to those Participants who are
employed by an Employer in Australia, France, Germany, Ireland, Italy,
Luxembourg, New Zealand, Sweden or the United Kingdom.


For all Participants covered by this Country Appendix:


Section VII (Employment Changes), Part B (Changes in Employment Status), Item c,
Sub-item i, Good Leaver Event section


Paragraph 1. is replaced as follows:


1.
retirement from employment and/or refraining from undertaking work or
employment, (whether as an employee or otherwise) within the financial services
industry for a minimum of one year;





20Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






XI.
Appendix C - Canada



Notwithstanding other language in the Plan to the contrary, the following
additional terms and provisions shall apply to those Participants who are
employed by an Employer in Canada.


Section VII (Employment Changes) Part B (Changes in Employment Status) Item c
(Terminations - International Participants) Sub-item i (“Good Leaver Events”)


The last paragraph shall be deleted and replaced with the following:


Subject to applicable employment or labour standards legislation, a Participant
whose employment is terminated without Cause in circumstances in which the
termination does not qualify as a Good Leaver Event will not be entitled to an
Award or payment in lieu thereof for the number of completed months the
Participant worked during the Plan Year. For further clarity, other than as
expressly required by applicable employment or labour standards legislation,
there shall be no Award or payment in lieu thereof paid to a Participant in
respect of or attributable to any period of common law or civil law reasonable
notice, or any period of contractual termination notice or payment in lieu
thereof, to which a Participant might be entitled.


Section VIII (Plan Administration), Part G (Amendment or Termination of the
Plan)


The following shall be added to Part G:


The authority provided under this paragraph shall be subject only to any
requirements under applicable employment or labour standards legislation (and
for Participants in the Province of Quebec subject also to the Civil Code of
Quebec).


Section VIII (Plan Administration), Part M (Governing Language)


The following shall be added to Part M:


For Participants in the Province of Quebec, Canada/ Pour les participants de la
Province de Québec, Canada:
The Participant acknowledges that s/he has an option of requesting this document
in French but has freely chosen to receive it in its English version. Le(la)
participant(e) reconnait qu’il(elle) a eu le choix de demander ce document, et
tout document y afférent, en français, mais qu’il(elle) a librement choisi de
les recevoir en leur version anglaise.




21Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






XII.
Appendix D - People’s Republic Of China (excluding Hong Kong)



Notwithstanding other language in the Plan to the contrary, the following
additional terms and provisions shall apply to those Participants who are
located in the People’s Republic of China.


Section VII (Employment Changes) Part B (Changes in Employment Status) Item c
(Terminations - International Participants), Sub-item i (“Good Leaver Events”)


Paragraph 1 is replaced in its entirety as follows:


Retirement, solely for purposes of eligibility for consideration of a pro-rata
Award under this Plan, means the Participant’s termination of employment for a
reason other than Cause on or after reaching the normal retirement age specified
in the applicable Team Member Handbook).


Paragraph 2 is replaced in its entirety as follows:


Injury, ill-health or disability causing the Participant to be unable to return
to work after the Participant’s medical treatment period has already expired.




22Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






XIII.
Appendix E - India



Notwithstanding other language in the Plan to the contrary, the following
statement shall apply in interpreting the provisions of the Plan for any
Participant employed by an Employer in India:


Any reference to ‘bonus’ or ‘incentive’ or ‘Award’ in the Plan shall be read and
construed as meaning an incentive payment that a Participant may be eligible to
receive subject to the terms of the Plan. For the avoidance of doubt, a
reference to ‘bonus’ or ‘incentive’ or ‘Award’ in the Plan is not indicative of
any entitlement or potential entitlement to a profit-based bonus under the
Payment of Bonus Act 1965, as amended, or any other applicable laws or
regulations.


23Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






XIV.
Appendix F - India - Wells Fargo EGS (India) Solutions Private Limited



Notwithstanding other language in the Plan to the contrary, the following
additional terms and provisions shall apply to those Participants who are
employed by Wells Fargo EGS (India) Solutions Private Limited.


Section V (Awards)


Section V, Part A, item b (Incentive Opportunity Range) is amended by the
addition of the following wording:


b.
Incentive Opportunity Range

i.
The Incentive Opportunity Range is the range of possible payout amounts that may
be made without the approval Wells Fargo EGS HR Business Partner Leader and the
Head of Finance Shared Services Group, or the Plan Administrator.



Section V, Part C (Approvals) is amended as follows:


The EGS Board, EGS Managing Director, and the Head of Finance Shared Services
Group must approve the aggregate value of Awards for EGS.
 
a.
Without limiting the discretion of Wells Fargo or the Plan Administrator, a
Participant’s incentive recommendation may be increased by up to 15% of the top
of range (i.e., generally up to 172.5% of target), on a discretionary basis by
the Participant’s business unit manager, subject to the Participant’s Award
being approved by the Wells Fargo EGS HR Business Partner Leader and the Head of
Finance Shared Services Group. In no event may an Award exceed 15% over the Top
of Range unless approved by the Plan Administrator.

b.
Notwithstanding the foregoing, Awards to Executive Officers are subject to the
approval of the HRC.



Section VII (Employment Changes), Part B (Changes in Employment Status), Item c,
Sub-item i, Good Leaver Event section


Paragraph 1. is replaced as follows


1.
Retirement (which means the Participant’s termination of employment for a reason
other than Just Cause subject to any of the following conditions: (i) age 60
with 5 completed years of service, or (ii) age 65 with one full year of service.
For purposes of this definition, a Participant is credited with one year of
service after completion of each full 12 month period of employment with the
Company or an affiliated company as determined by the Company;









24Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






XV.
Appendix G - Italy



Notwithstanding other language in the Plan to the contrary, the following
additional terms and provisions shall apply to those Participants who are
employed by an Employer in Italy.


Section I (Purpose of the Plan)
The following paragraphs shall be added to this section of the Plan:


The Plan and any Awards issued under it shall replace the "Company Bonus"
provided for in the relevant National Collective Bargaining Agreement, which is
not applicable due to the size of the workforce in Italy and the lack of trade
union representatives.


In the event that:- (i) the workforce increases in the future; and (ii) all the
conditions provided for under Italian law and by the actual Collective
Bargaining Agreement of the credit sector to set up a Company Bonus Plan are
met, then such a plan shall be negotiated in compliance with such procedures
and, once and if an agreement is reached, this shall replace the present Plan.  




25Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






XVI.
Appendix H - Japan



Notwithstanding other language in the Plan to the contrary, the following
additional terms and provisions shall apply to those Participants who are
employed by an Employer in Japan.


Section VII (Employment Changes) Part B (Changes in Employment Status) Item c
(Terminations -International Participants) (Definition of “Cause”)


The applicable definition of “Cause” referred to in Section VII, Part B shall be
supplemented as follows:


g)
the Participant neglects or fails (otherwise than by reason of accident or ill
health), or refuses to carry out the lawful instructions of the Company, within
the scope of the duties required of the Participant; or

h)
the Participant commits any act of discrimination or harassment; or

i)
the Participant is absent from work without justifiable excuse for a continuous
period of fifteen calendar days or more; or

j)
the Participant is found to have falsified, omitted or provided inaccurate
information to the Company or its vendors during the background check process;
or

k)
the Participant is declared bankrupt, becomes insolvent or enters into an
arrangement with creditors; or

l)
there are any other grounds considered reasonable under the Labor Standards Act.



Capitalized terms (other than “Participant”) are defined in the Participant’s
employment agreement.


26Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






XVII.
Appendix I - Korea



Notwithstanding other language in the Plan to the contrary, the following
additional terms and provisions shall apply to those Participants who are
employed by an Employer in Korea.


Section VII (Employment Changes) Part B (Changes in Employment Status) Item c
(Terminations - International Participants) (Definition of “Cause”)


The applicable definition of “Cause” referred to in Section VII, Part B shall be
supplemented as follows:


g)
there is a decision on dismissal by the Disciplinary Action Committee for
intentional or serious mistakes made on a critical job;

h)
the Participant obtains employment by misrepresenting any important fact in the
documents submitted or information given to the Company such as name, age,
education and employment history, etc. or while Participant misrepresents their
position within the Company;

i)
the Participant misuses their title or job to pursue their own interest;

j)
the Participant is absent without permission and/or proper communication with
the Company for a continuous period of three (3) days or for a total of six (6)
days in any one calendar year period;

k)
the Participant misuses the funds, machinery, instruments, facilities or any
other property of the Company in order to pursue his or her own interest;

l)
the Participant engages in other business without approval from the Company ;

m)
the Participant possesses, transfers, purchases, sells or uses any controlled
substances without obtaining a valid written medical or pharmaceutical
prescription;

n)
the Participant possesses or uses firearms or other potentially lethal weapons;

o)
the Participant engages in any illegal labor dispute activity or other illegal
collective action;

p)
the Participant alters or falsifies Company documents;

q)
the Participant, intentionally or by gross negligence, causes substantial damage
to the Company;

r)
the Participant deliberately obstructs Wells Fargo’s normal business;

s)
the Participant holds a meeting, posts or distributes written materials, or
conducts any other similar activities within Wells Fargo premises in breach of
the Company’s applicable policies and/or without the Company’s advance
permission;

t)
the Participant carries out political activities in the work place or other
facilities of Wells Fargo;

u)
for any other ground permitted under the Labor Standards Act.



Capitalized terms (other than “Participant”) are defined in the Participant’s
employment agreement.


Section VII (Employment Changes), Part B (Changes in Employment Status), Item c,
Sub-item I, Good Leaver Event section


Paragraph 1. is replaced as follows:


Retirement, which means, solely for the purposes of eligibility for
consideration of an Award under this Plan, the Participant’s termination of
employment for a reason other than Cause on or after reaching the normal
retirement age specified in the applicable Team Member Handbook or Company
Regulations (or other document with a similar purpose and intent, however
named).


27Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






XVIII.
Appendix J - Netherlands



Notwithstanding other language in the Plan to the contrary, the following
additional terms and provisions shall apply to those Participants who are
employed by an Employer in the Netherlands.


Section VII (Employment Changes), Part B (Changes in Employment Status), Item c,
Sub-item i, Good Leaver Event section


The definition of retirement is amended as follows:


Solely for purposes of eligibility for consideration of a pro-rata Award under
this Plan, Retirement means the Participant’s termination of employment for a
reason other than Cause on or after reaching the state pension age (AOW ̵
gerechtigde leeftijd).


28Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






XIX.
Appendix K - The Philippines (Non-EGS)



Notwithstanding other language in the Plan to the contrary, the following
additional terms and provisions shall apply to those Participants who are
employed by an Employer in The Philippines.


Section VII (Employment Changes) Part B (Changes in Employment Status) Item c
(Terminations - International Participants) (Definition of “Cause”)


The applicable definition of “Cause” referred to in Section VII, Part B. is
supplemented as follows:


Cause refers to “Just Cause” and shall include, but shall not be limited to, the
termination of the Participant’s employment due to:


g)
the Participant commits any act of discrimination or harassment; or

h)
the Participant engages in any civil wrong or conduct of a criminal nature
(including but not limited to assault, theft and fraud) or any other conduct
which in the reasonable opinion of the Company may seriously impact on the
Participant's ability to perform the duties of the Position or is likely to
significantly damage the reputation or business of the Company; or

i)
any other ground considered just cause under the Labor Code or other applicable
law.



Capitalized terms (other than “Participant”) are defined in the Participant’s
employment agreement.


29Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






XX.
Appendix L - The Philippines - Wells Fargo Enterprise Global Services,
LLC-Philippines



Notwithstanding other language in the Plan to the contrary, the following
additional terms and provisions shall apply to those Participants who are
employed by Wells Fargo Enterprise Global Services, LLC-Philippines.


Section V (Awards)


Section V, Part A, item b (Incentive Opportunity Range) is amended by the
addition of the following wording:


b.
Incentive Opportunity Range

i.
The Incentive Opportunity Range is the range of possible payout amounts that may
be made without the approval of the Wells Fargo EGS HR Business Partner Leader
and the Head of Finance Shared Services Group, or the Plan Administrator.



Section V, Part C (Approvals) is amended as follows:


The EGS Board, EGS Managing Director, and the Head of Finance Shared Services
Group must approve the aggregate value of Awards for EGS.


a.
Without limiting the discretion of Wells Fargo or the Plan Administrator, a
Participant’s incentive recommendation may be increased by up to 15% of the Top
of Range (i.e., generally up to 172.5% of target), on a discretionary basis by
the Participant’s business unit manager, subject to the Participant’s Award
being approved by the Wells Fargo EGS HR Business Partner Leader and the Head of
Finance Shared Services Group. In no event may an Award exceed 15% over the Top
of Range unless approved by the Plan Administrator.

b.
Notwithstanding the foregoing, Awards to Executive Officers are subject to the
approval of the HRC.



Section VII (Employment Changes), Part B (Change in Employment Status), Item c,
Sub-item i, Good Leaver Definition is amended as follows


A “Good Leaver Event” means that the Participant has ceased to be an employee of
Wells Fargo or an affiliate by reason of:


1.
Retirement (which means the Participant’s termination of employment for a reason
other than Just Cause subject to any of the following conditions: (i) age 50
with 10 completed years of service, or (ii) age 60 with 5 completed years of
service, or (iii) age 65 with one full year of service. For purposes of this
definition, a Participant is credited with one year of service after completion
of 6 months of continuous employment with the Company or an affiliated company
as determined by the Company); or



2.“Authorized Causes” as defined under the Labor Code of the Philippines, such
as,
i.
Installation of labor saving devices;

ii.
Closure of establishment;

iii.
Transfer of employment;

iv.
Reduction of personnel due to:

a.
Redundancy; or

b.
Retrenchment to prevent losses; and

v.
Termination due to disease.



30Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






XXI.
Appendix M - Taiwan



Notwithstanding other language in the Plan to the contrary, the following
additional terms and provisions shall apply to those Participants who are
employed by an Employer in Taiwan.


Section VII (Employment Changes) Part B (Changes in Employment Status) Item c
(Terminations -International Participants) (Definition of “Cause”)


The applicable definition of “Cause” referred to in Section VII, Part B. is
supplemented as follows:


g)
misrepresents any fact at the time of signing a labor contract in a manner which
might mislead the Company and thus caused the Company to sustain damage
therefrom;

h)
commits a violent act against or grossly insults the Company or agent of the
Company, or a fellow worker;

i)
has been sentenced to temporary imprisonment in a final and conclusive judgment,
and is not granted a suspended sentence or permitted to commute the sentence to
payment of a fine.

j)
is, without good cause, absent from work for three consecutive days, or for a
total six days in any month;

k)
commits an act or omission for which, in the Company’s opinion, the
Participant’s employment can be terminated without notice or payment in lieu in
accordance with the Labor Standards Act of Taiwan.



Section VII (Employment Changes), Part B (Changes in Employment Status), Item c,
Good Leaver Event section


Paragraph 4 is replaced in its entirety with the following:


4.
Layoff (i.e., where the Participant's employment was terminated due to one of
the following situations:

i.
The Company's businesses are suspended, or have been transferred;

ii.
The Company's businesses suffer an operating losses, or business contractions;

iii.
Where force majeure necessitates the suspension of business for more than one
month; and / or

iv.
Where the change of the nature of business necessitates the reduction of
workforce and the Participant cannot be reassigned to other suitable positions.)



31Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






XXII.
Appendix N - United Kingdom, Ireland, Germany, and France



In this Country Appendix references to “Wells Fargo” or the “Company” shall mean
Wells Fargo & Company. Notwithstanding other language in the Plan to the
contrary, the following additional terms and provisions shall apply to those
Participants who are employed by an Employer in the United Kingdom, Ireland,
Germany and France.


For all Participants covered by this Country Appendix


Section VII (Employment Changes) Part B (Changes in Employment Status) Item c
(Terminations -International Participants)


The applicable definition of “Cause” referred to in Section VII, Part B. is
supplemented as follows:


g)
is guilty of gross misconduct, gross negligence, a material failure of risk
management by the Participant or the business unit in which the Participant
manages or performs services, or is in material breach of one of the terms of
the Participant’s employment, including, but not limited to, engaging in
prohibited conduct which is listed as grounds for summary dismissal in the
Company’s Employee Handbook covering the Participant;

h)
is guilty of any material breach of the Company’s Personal Account Dealing
Policy, its Code of Ethics and Business Conduct, its Risk Management
Accountability Policy, its Global Anti-Corruption Policy or its Information
Security Policy from time to time in force;

i)
infringes any rules or regulations imposed by any regulatory or other external
authority or professional body applicable to the Participant’s employment or
which regulate the performance of the Participant’s duties;

j)
fails, due to fault and/or neglect on the Participant’s part, to possess any
qualification or meet any condition or requirement laid down by any applicable
regulatory or other external authority or professional body applicable to the
Participant’s employment or which regulate the performance of the Participant’s
duties by legislation including, but not limited to, a financial regulator or
fidelity bond requirements or fails due to fault and/or neglect on the
Participant’s part to pass such regulatory exams as prescribed by the Company
from time to time;

k)
acts in a way which in the reasonable view of the Company’s management, may
bring the Company into disrepute, whether or not such act is directly related to
the affairs of the Company;

l)
becomes bankrupt or makes any composition or enters into any deed of arrangement
with the Participant’s creditors;

m)
engages in any way whatsoever in "Regulated Activities" (being services of a
financial or investment nature including but not limited to performing
controlled functions) when the Participant is not registered as an approved
person by the relevant regulator to do so, or the Participant fails to complete,
if necessary, the fit and proper questionnaire for the relevant regulator; or
the Participant otherwise adversely affects the Company’s continued
authorization to engage in Regulated Activities and/or the Participant’s, if
applicable, continued registration as an approved person; or

n)
is guilty of any act or omission which would, whether under the Participant’s
contract of employment or applicable local law, entitle the Participant’s
employing entity to terminate the employment of the Participant summarily.













32Wells Fargo Bonus Plan



--------------------------------------------------------------------------------




France only


Section VIII (Plan Administration), Part M (Governing Language)


The following shall be added:


"Participants who are located in France acknowledge the following in writing:


“You further acknowledge that it is your express wish that the Plan, as well as
all documents, notices or summaries relating to the Plan be drawn up in
English."


"Vous reconnaissez également que le Régime, ainsi que tous les documents, avis
ou résumés s'y rapportant ont été rédigés en langue anglaise à votre demande
expresse."


33Wells Fargo Bonus Plan



--------------------------------------------------------------------------------






XXIII.
Appendix O - Vietnam



Notwithstanding other language in the Plan to the contrary, the following
additional terms and provisions shall apply to those Participants who are
employed by an Employer in Vietnam:


SectionVII (Employment Changes), Part B (Changes in Employment Status), Item c,
Sub-item i, Good Leaver Event section


Paragraph 1. is replaced as follows


Retirement, which means, solely for the purposes of eligibility for
consideration of a pro-rata Award under this Plan, the Participant’s termination
of employment for a reason other than Cause, upon the Participant’s reaching the
age of: (i) 55 for female Participants, or (ii) 60 for male Participants,
assuming, in all cases, that the Participant has fulfilled the required
participation duration of social insurance.


Section VII (Employment Changes) Part B (Changes in Employment Status) Item c
(Terminations -International Participants) (Definition of “Cause”)


The applicable definition of “Cause” referred to in Section VII, Part B. is
supplemented as follows:


g)
the continued failure or refusal of the Participant to perform satisfactorily
any duties reasonably required of the Participant, after at least two written
notifications by the Company or an affiliated company; or

h)
any violation of the Company’s employment policies or procedures including but
not limited to the Code of Ethics and Business Conduct, Information Security
Policy or Compliance and Risk Management Accountability Policy, Internal Labor
Regulations that are subject to dismissal under the Vietnamese labor law and/or
the Company's Internal Labor Regulations; or





 






34Wells Fargo Bonus Plan

